CCA 20110914. Notice is hereby given that a certificate for review of the decision of the United States Army Court of Criminal Appeals was filed under Rule 22 this date with the brief of Appellant and Joint Appendix on the following issues:
I. WHETHER THE MILITARY JUDGE AND THE ARMY COURT OF CRIMINAL APPEALS ERRED IN APPLYING MICHIGAN v. MOSLEY, 423 U.S. 96 (1975) AS OPPOSED TO OREGON v. BRADSHAW, 462 U.S. 1039 (1983) AND EDWARDS v. ARIZONA, 451 U.S. 477 (1981) TO THE FACTS OF THIS CASE.
II. WHETHER THE MILITARY JUDGE ERRED IN FINDING THE ACCUSED’S STATEMENT WAS INVOLUNTARILY MADE.
III.WHETHER THE MILITARY JUDGE ERRED IN SUPPRESSING THE ACCUSED’S ENTIRE TYPEWRITTEN STATEMENT BASED ON A SECOND ALLEGED VIOLATION OF HIS RIGHT TO REMAIN SILENT.
Appellee’s answer under Rule 22(b)(1) will be filed on or before February 17, 2012.